             Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 1 of 20




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ALEJANDRO ZAPOTECO, individually and
 on behalf of others similarly situated,
                                                                     COMPLAINT
                                    Plaintiff,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 SAROOP & SONS INC. (D/B/A SAROOP &
 SONS), NOOR LIVE POULTRY CORP.
 (D/B/A NOOR LIVE POULTRY MARKET),                                      ECF Case
 PRANDIT SAROOP, and SALAM DOE,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Alejandro Zapoteco (“Plaintiff Zapoteco” or “Mr. Zapoteco”), individually and

on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

P.C., upon his knowledge and belief, and as against Saroop & Sons Inc. (d/b/a Saroop & Sons),

Noor Live Poultry Corp. (d/b/a Noor Live Poultry Market), (“Defendant Corporations”), Prandit

Saroop and Salam Doe, (“Individual Defendants”), (collectively, “Defendants”), alleges as

follows:

                                          NATURE OF ACTION

        1.     Plaintiff Zapoteco is a former employee of Defendants Saroop & Sons Inc. (d/b/a

Saroop & Sons), Noor Live Poultry Corp. (d/b/a Noor Live Poultry Market), Prandit Saroop, and

Salam Doe.
            Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 2 of 20




       2.      Defendants own, operate, or control a poultry market, located at 2164 Webster Ave.

Bronx, NY 10457 under the name “Noor Live Poultry Market” (previously “Saroop & Sons”).

       3.     Upon information and belief, individual Defendants Prandit Saroop and Salam Doe,

serve or served as owners, managers, principals, or agents of Defendant Corporations and, through

these corporate entities, operate or operated the poultry market as a joint or unified enterprise.

       4.     Plaintiff Zapoteco was employed as a chicken cutter and deboner at the poultry

market located at 2164 Webster Ave. Bronx, NY 10457.

       5.     At all times relevant to this Complaint, Plaintiff Zapoteco worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Zapoteco appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       7.     Further, Defendants failed to pay Plaintiff Zapoteco the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       8.     Defendants’ conduct extended beyond Plaintiff Zapoteco to all other similarly

situated employees.

       9.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Zapoteco and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

       10.    Plaintiff Zapoteco now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards



                                                 -2-
          Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 3 of 20




Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190

et seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the

New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6

(herein the “Spread of Hours Wage Order including applicable liquidated damages, interest,

attorneys’ fees and costs.

       11.   Plaintiff Zapoteco seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Zapoteco’s state law claims under 28

U.S.C. § 1367(a).

       13.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a poultry market located in this district. Further, Plaintiff Zapoteco was employed by

Defendants in this district.

                                            PARTIES

                                              Plaintiff

       14.   Plaintiff Alejandro Zapoteco (“Plaintiff Zapoteco” or “Mr. Zapoteco”) is an adult

individual residing in Bronx County, New York. Plaintiff Zapoteco was employed by Defendants

at Nor Live Poultry Market (previously Saroop & Sons) from approximately March 1, 2018 until

on or about December 6, 2020.



                                                -3-
         Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 4 of 20




       15.   Plaintiff Zapoteco consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                            Defendants

       16.   At all relevant times, Defendants owned, operated, or controlled a poultry market,

located at 2164 Webster Ave. Bronx, NY 10457 under the name “Noor Live Poultry Market”

(previously “Saroop & Sons”).

       17.   Upon information and belief, Noor Live Poultry Corp. (d/b/a Noor Live Poultry

Market) is a domestic Corporations organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 2164 Webster

Ave. Bronx, NY 10457.

       18.   Upon information and belief, Saroop & Sons Inc. (d/b/a Saroop & Sons) is a domestic

Corporations organized and existing under the laws of the State of New York. Upon information

and belief, it maintained its principal place of business at 2164 Webster Ave. Bronx, NY 10457.

       19.   Defendant Prandit Saroop is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Prandit Saroop is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Prandit Saroop possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. he

determines the wages and compensation of the employees of Defendants, including Plaintiff

Zapoteco, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.




                                                -4-
          Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 5 of 20




       20.   Defendant Salam Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Salam Doe is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Salam Doe

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Zapoteco, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                 FACTUAL ALLEGATIONS

                             Defendants Constitute Joint Employers

       21.   Defendants operate a poultry market located in the West Bronx section of the Bronx

in New York City.

       22.   Individual Defendants, Prandit Saroop and Salam Doe, possess operational control

over Defendant Corporations, possess ownership interests in Defendant Corporations, and control

significant functions of Defendant Corporations.

       23.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.   Each Defendant possessed substantial control over Plaintiff Zapoteco’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Zapoteco, and all similarly situated individuals,

referred to herein.




                                               -5-
           Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 6 of 20




          25.    Defendants jointly employed Plaintiff Zapoteco (and all similarly situated

employees) and are Plaintiff Zapoteco’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

          26.    In the alternative, Defendants constitute a single employer of Plaintiff Zapoteco

and/or similarly situated individuals.

          27.    Upon information and belief, Individual Defendants Prandit Saroop and Salam Doe

operate Defendant Corporations as either an alter ego of themselves and/or failed to operate

Defendant Corporations as an entity legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporations as a Corporations,

                b) defectively forming or maintaining the corporate entity of Defendant Corporations,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporations for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporations for their own benefit and maintaining control

                   over this Corporations as a closed Corporations,

                f) intermingling assets and debts of their own with Defendant Corporations,

                g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.



                                                     -6-
          Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 7 of 20




       28.   At all relevant times, Defendants were Plaintiff Zapoteco’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire

Plaintiff Zapoteco, controlled the terms and conditions of employment, and determined the rate

and method of any compensation in exchange for Plaintiff Zapoteco’s services.

       29.   In each year from 2017 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

       30.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

poultry market on a daily basis are goods produced outside of the State of New York.

                                        Individual Plaintiff

       31.   Plaintiff Zapoteco is a former employee of Defendants who was employed as a

chicken cutter and deboner.

       32.   Plaintiff Zapoteco seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                   Plaintiff Alejandro Zapoteco

       33.   Plaintiff Zapoteco was employed by Defendants from approximately March 1,

2018until on or about December 6, 2020.

       34.   Defendants employed Plaintiff Zapoteco as a chicken cutter and deboner.

       35.   Plaintiff Zapoteco regularly handled goods in interstate commerce, such as poultry

market and other supplies produced outside the State of New York.

       36.   Plaintiff Zapoteco’s work duties required neither discretion nor independent

judgment.



                                                -7-
         Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 8 of 20




       37.   Throughout his employment with Defendants, Plaintiff Zapoteco regularly worked in

excess of 40 hours per week.

       38.   From approximately March 1, 2018 until on or about February 2020, Plaintiff

Zapoteco worked from approximately 8:00 a.m. until on or about 4:00 p.m., Mondays through

Saturdays and from approximately 8:00 a.m. until on or about 2:00 p.m., on Sundays (typically 54

hours per week).

       39.   From approximately February 2018 until on or about December 6, 2020, Plaintiff

Zapoteco worked from approximately 7:30 a.m. until on or about 6:20 p.m., Mondays through

Saturdays and from approximately 7:30 a.m. until on or about 4:30 p.m., on Sundays (typically 74

hours per week).

       40.   Throughout his employment, Defendants paid Plaintiff Zapoteco his wages in cash.

       41.   From approximately March 1, 2018until on or about February 2020, Defendants paid

Plaintiff Zapoteco a fixed salary of $430.00 per week.

       42.   From approximately February 2020 until on or about December 6, 2020, Defendants

paid Plaintiff Zapoteco a fixed salary of $600.00 per week.

       43.   Plaintiff Zapoteco’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       44.   For example, from approximately February 2020 until on or about December 6, 2020,

Defendants required Plaintiff Zapoteco to start working 30 minutes prior to his scheduled start

time and to work 30 minutes past his scheduled departure time on Sundays, and did not pay him

for the additional time he worked.

       45.   Defendants never granted Plaintiff Zapoteco any breaks or meal periods of any kind.




                                               -8-
            Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 9 of 20




       46.    Defendants required Plaintiff Zapoteco to sign his time card in order to release his

weekly pay.

       47.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Zapoteco regarding overtime and wages under the FLSA and NYLL.

       48.    Defendants did not provide Plaintiff Zapoteco an accurate statement of wages, as

required by NYLL 195(3).

      49.     Defendants did not give any notice to Plaintiff Zapoteco, in English and in Spanish

(Plaintiff Zapoteco’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      50.     Defendants required Plaintiff Zapoteco to purchase “tools of the trade” with his own

funds—including gloves, masques, alcohol and knife sharpeners every week.

                            Defendants’ General Employment Practices

      51.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Zapoteco (and all similarly situated employees) to work in excess of 40 hours

a week without paying his appropriate minimum wage and overtime compensation as required by

federal and state laws.

      52.     Plaintiff Zapoteco was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying the wages

he was owed for the hours he worked.

      53.     Defendants’ pay practices resulted in Plaintiff Zapoteco not receiving payment for all

his hours worked, and resulted in Plaintiff Zapoteco’s effective rate of pay falling below the

required minimum wage rate.




                                                -9-
         Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 10 of 20




      54.    Defendants habitually required Plaintiff Zapoteco to work additional hours beyond

his regular shifts but did not provide his with any additional compensation.

      55.    Defendants paid Plaintiff Zapoteco his wages in cash.

      56.    Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      57.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Zapoteco (and similarly situated individuals) worked,

and to avoid paying Plaintiff Zapoteco properly for his full hours worked.

      58.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      59.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Zapoteco and other similarly situated former workers.

      60.    Defendants failed to provide Plaintiff Barrios and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked; and the number of overtime hours worked, as required

by NYLL §195(3).




                                                - 10 -
        Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 11 of 20




      61.    Defendants failed to provide Plaintiff Zapoteco and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by New York

Labor Law §195(1).

                          FLSA COLLECTIVE ACTION CLAIMS

      62.    Plaintiff Zapoteco brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. §

216(b), on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who

are or were employed by Defendants or any of them, on or after the date that is three years before

the filing of the complaint in this case (the “FLSA Class Period”).

      63.    At all relevant times, Plaintiff Zapoteco and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA, and willfully failing to keep records as required under the FLSA.

      64.    The claims of Plaintiff Zapoteco stated herein are similar to those of the other

employees.



                                               - 11 -
           Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 12 of 20




                                    FIRST CAUSE OF ACTION

           VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      65.       Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set forth

herein.

      66.       At all times relevant to this action, Defendants were Plaintiff Zapoteco’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Zapoteco (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      67.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      68.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          69.   Defendants failed to pay Plaintiff Zapoteco (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      70.       Defendants’ failure to pay Plaintiff Zapoteco (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      71.       Plaintiff Zapoteco (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      72.       Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set forth

herein.



                                                  - 12 -
          Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 13 of 20




      73.    Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Zapoteco

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a work week.

      74.    Defendants’ failure to pay Plaintiff Zapoteco (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      75.    Plaintiff Zapoteco (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                 THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      76.     Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set forth

herein.

      77.    At all times relevant to this action, Defendants were Plaintiff Zapoteco’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Zapoteco, controlled the terms and conditions of his employment, and determined the

rates and methods of any compensation in exchange for his employment.

      78.    Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Zapoteco less than the minimum wage.

      79.    Defendants’ failure to pay Plaintiff Zapoteco the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      80.    Plaintiff Zapoteco was damaged in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                         OF THE NEW YORK STATE LABOR LAW



                                               - 13 -
             Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 14 of 20




        81.     Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set forth

 herein.

        82.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

 of the New York State Department of Labor, failed to pay Plaintiff Zapoteco overtime

 compensation at rates of one and one-half times the regular rate of pay for each hour worked in

 excess of forty hours in a work week.

        83.     Defendants’ failure to pay Plaintiff Zapoteco overtime compensation was willful

 within the meaning of N.Y. Lab. Law § 663.

        84.     Plaintiff Zapoteco was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                 (VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR)



       85.      Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set

forth herein.

       86.      Defendants failed to pay Plaintiff Zapoteco (and the FLSA class members) one

additional hour’s pay at the basic minimum wage rate before allowances for each day Plaintiff

Zapoteco’s spread of hours exceeded ten hours in violation of New York Lab. Law §§ 190 et seq.

and 650 et seq. and the wage order of the New York Commissioner of Labor codified at N.Y.

COMP. CODES R. & REGS. Tit. 12, § 142-1.6.

       87.      Defendants’ failure to pay Plaintiff Zapoteco (and the FLSA class members) an

additional hour’s pay for each day Plaintiff Zapoteco’s spread of hours exceeded ten hours was

willful within the meaning of New York Lab. Law § 663.



                                                 - 14 -
           Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 15 of 20




     88.      Plaintiff Zapoteco was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                  REQUIREMENTS OF THE NEW YORK LABOR LAW

      89.     Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set forth

herein.

      90.     Defendants failed to provide Plaintiff Zapoteco with a written notice, in English and

in Spanish (Plaintiff Zapoteco’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the

regular pay day designated by the employer; the name of the employer; any “doing business as"

names used by the employer; the physical address of the employer's main office or principal place

of business, and a mailing address if different; and the telephone number of the employer, as

required by NYLL §195(1).

      91.     Defendants are liable to Plaintiff Zapoteco in the amount of $5,000, together with

costs and attorneys’ fees.

                               SEVENTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

      92.     Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set forth

herein.

      93.     With each payment of wages, Defendants failed to provide Plaintiff Zapoteco with

an accurate statement listing each of the following: the dates of work covered by that payment of



                                                - 15 -
           Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 16 of 20




wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      94.       Defendants are liable to Plaintiff Zapoteco in the amount of $5,000, together with

costs and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      95.       Plaintiff Zapoteco repeats and realleges all paragraphs above as though fully set forth

herein.

      96.       Defendants required Plaintiff Zapoteco to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      97.       Plaintiff Zapoteco was damaged in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Zapoteco respectfully requests that this Court enter judgment

against Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency




                                                 - 16 -
         Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 17 of 20




of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Zapoteco and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Zapoteco and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Zapoteco’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Zapoteco and the FLSA Class members;

        (f)    Awarding Plaintiff Zapoteco and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Zapoteco and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Zapoteco;

        (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Zapoteco;



                                               - 17 -
         Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 18 of 20




       (j)     Declaring that Defendants violated the Spread of Hours Wage Order of the New

York Commission of Labor as to Plaintiff Zapoteco and the members of the FLSA Class;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Zapoteco’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Zapoteco;

       (m)     Awarding Plaintiff Zapoteco damages for the amount of unpaid minimum wage

and overtime compensation, and for any improper deductions or credits taken against wages as

well as awarding spread of hours pay under the NYLL, as applicable

       (n)     Awarding Plaintiff Zapoteco damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Zapoteco liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, spread of hours pay and overtime

compensation shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages

pursuant to NYLL § 198(3);

       (p)     Awarding Plaintiff Zapoteco and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Zapoteco and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal




                                                - 18 -
        Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 19 of 20




is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

 Plaintiff Zapoteco demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       January 4, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:               /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
Case 1:21-cv-00123-PGG Document 1 Filed 01/07/21 Page 20 of 20
